           Case 1:20-cv-05574-ER Document 8 Filed 09/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MESSIAH ALI BEY, Private Attorney General on
the behalf of the Moorish Sons and Daughters of
Light International Institute, Moorish-American                OPINION AND ORDER
Society at large Conscious and Unconscious in the
U.S.A. with full legal capacity, standing, and status,             20 Civ. 5574 (ER)

                               Plaintiff,

             – against –

DONALD J. TRUMP, doing business as the United
States, ESTATE OF ABRAHAM LINCOLN,

                               Defendants.


RAMOS, D.J.:

       Pending before this Court is pro se Plaintiff’s motions for reconsideration. On July 27

2020, the Court dismissed the instant action sua sponte on the basis that the action was barred by

presidential and sovereign immunity and thus frivolous, and denied Plaintiff leave to amend on

the basis of futility. Bey v. Trump, No. 20 Civ. 5574 (ER), 2020 WL 4340612 (S.D.N.Y. July

27, 2020). On August 17, Plaintiff filed a motion to “restore the complaint to the calendar.” See

Doc. 6. On September 8, 2020, Plaintiff filed a motion pursuant to Fed. R. Civ. P. 60(b) for

reconsideration. See Doc. 7. For the reasons set forth in the Court’s July 27 Order, Plaintiff’s

motions are denied. The Clerk of Court is directed to terminate the motions, Docs. 6, and 7.

       It is SO ORDERED.

Dated: September 24, 2020
       New York, New York

                                                                    ______________________
                                                                    Edgardo Ramos, U.S.D.J.
